Appleton, C. J.
By R. S., 1857, c. 81, § 36, "one pair of working cattle or, instead thereof, one or two horses, not exceeding in value two hundred dollars,” are exempted from attachment or seizure on execution.
The exemption is for the benefit of the debtor. If not able to own a pair of oxen or a horse or horses of the statutory value, it would be a strange doctrine to deny his right to own a colt, which, in process of time, will soon become a horse. When a cow is by law exempt from attachment, it has been held that a heifer, if the owner has no cow, is exempt fi’om attachment. Dow v. Smith, 7 Vermont, 465; Freeman v. Carpenter, 10 Vermont, 433. The same prin*108ciple applies in the case at bar, as the value of the colt does not exceed the amount allowed by statute. The exemption is alike within the spirit and intention of the Act and the decisions under it. Bonsey v. Newbegin, 48 Maine, 410.

Exceptions overruled.

Cutting, Kent, Dickerson, Barrows and Daneorth, JJ., concurred.